COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Robert Benjamin Franks v. The State of Texas

Appellate case number:    01-18-00055-CR

Trial court case number: CR-16-0792

Trial court:              22nd District Court of Hays County

       The en banc court has voted to deny appellant’s motion for en banc reconsideration.* It is
ordered that appellant’s motion for en banc reconsideration is denied.

Judge’s signature: /s/ Gordon Goodman_______
                              Acting for the En Banc Court

Date: March 3, 2020

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
  Landau, Hightower, and Countiss.